                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


JESSICA HUGHES                                                                            PLAINTIFF

VS.                                               CIVIL ACTION NO. 3:18-CV-044-GHD-JMV


CITY OF SOUTHAVEN, MISSISSIPPI, et al.                                                DEFENDANTS

                          ORDER STAYING CERTAIN PROCEEDINGS


       This case is before the court pursuant to L.U.CIV.R. 16(b)(3)(B). Rule 16(b)(3)(B) provides:

       [f]iling a motion to compel arbitration, or a motion asserting an immunity defense or
       jurisdictional defense stays the attorney conference and disclosure requirements and all
       discovery, pending the court’s ruling on the motion, including any appeal. Whether to
       permit discovery on issues related to the motion and whether to permit any portion of the
       case to proceed pending resolution of the motion are decisions committed to the discretion
       of the court, upon a motion by any party seeking relief.

       Defendants filed a motion [49] to dismiss based partially on an immunity defense on

March 23, 2019. Accordingly, all discovery is STAYED pending a ruling on the immunity

defense motion.

       THIS, the 9th day of April, 2019.

                                                       /s/ Jane M. Virden
                                                       U. S. Magistrate Judge
